HAZEL, District Judge.
The importation relates to Jacquard silk. An examination of the question involved induces the conclusion that the filling in the importation extends ftom selvage to selvage, and that there is but one color therein. As claimed by counsel for the United States, the weft or filling in question to form the fabric completely fills the interstices in the warp, and the blue-colored thread, a so-styled *853swivel thread, is woven in the filling for the purpose of beautifying the appearance of the article, and is additional to the filling. Hence Act July 24, 1897, c. 11, § 1, Schedule L, par. 391, 30 Stat. 187 [U. S. Comp. St. 1901, p. 1670], does not apply, as claimed by the importer. And the duty assessed by the collector and approved by the Board of General Appraisers was proper. So ordered.